Citation Nr: 1825793	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from October 1946 to June 1955.  The Veteran died in March 2013.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

The claim for accrued benefits was not received within one year of the Veteran's death.  


CONCLUSION OF LAW

The claim for entitlement to accrued benefits must be denied as a matter of law.  38 U.S.C. §§ 1101, 1110, 1131, 5121 (2017); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. §  5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

As a general rule, only evidence contained in the Veteran's file at the time of this Veteran's death will be considered when reviewing a claim for accrued benefits. VA is prohibited from considering evidence received after the date of a Veteran's death, except for outstanding service treatment records or VA records, as these records are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).

A claim for accrued benefits must be filed within one year after the date of death of the individual with respect to whom such benefits are sought.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000(c).

Discussion

The Veteran died in March 2013.  The Veteran had claims for aid and attendance and nonservice-connected pension pending before VA at the time of his death.  

The appellant's claim for accrued benefits was received in May 2014.  Because the claim was received more than one year after the Veteran's death, the time limit prescribed by § 5121 is not satisfied.  The claims file does not contain any communication from the appellant indicating an intent to file a claim for accrued benefits within one year of the Veteran's death.     
 
In the November 2014 substantive appeal, the appellant contended that there should be an exception for the one-year time limit for filing a claim for accrued benefits.  The appellant noted that his father had been under domiciliary care for five years at the time of his death.   

The Board has considered the doctrine of equitable tolling.  The United States Court of Appeals for the Federal Circuit has held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that the extraordinary circumstance caused an inability to file during the requested tolling period; and (3) that there was diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time period for filing.  Id.   

In this case, the record does not reflect, and there has been no contention, that any extraordinary circumstances precluded the appellant from filing a claim for accrued benefits within one year of the Veteran's death.  Therefore, the Board finds no basis for equitable tolling of the filing deadline.

For the reasons set forth above, the claim for accrued benefits must be denied.  
While sympathetic to the appellant's claim, the Board is nonetheless bound by the law and is without authority to grant the claim on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416   (1994).  The Secretary of VA has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C. § 503 (2012); 38 C.F.R. § 2.7 (2017); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06.  If the appellant wishes to seek such equitable consideration by the Secretary, he may want to consider contacting his representative for assistance.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to accrued benefits is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


